DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-17 are pending. 


Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. §119(a)-(d) by Application No. 2017-099723 filed 5/19/2017, which papers have been placed of record in the file.  


Claim Rejections - 35 USC § 103

Claims 1-3, 5, 7-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 2013/0194658) in view of Ishizuka et al. (US 2017/0051146). 
	Regarding claim 1: Tamura is directed to a lens comprising:
	An indole based compound including Bonasorb UA 3912 CAS 102311-49-9 represented by the formula: 

    PNG
    media_image1.png
    316
    251
    media_image1.png
    Greyscale

 (equivalent to general formula 1 wherein R2 represents an alkyl group and R2 represents COOR3, wherein R3 represents an alkyl group). 
a polycarbonate resin is disclosed,
wherein the content of the indole based compound is 0.01 to 2.0 parts by mass with respect to 100 parts by mass synthetic resin, including polycarbonate. 
A weight average molecular weight of the polycarbonate is not mentioned. 
Ishizuka is directed to a polycarbonate resin used for making an optical lens, comprising a UV absorber. The weight average molecular weight of the polycarbonate is preferably 25000-50000 ([0123] Ishizuka). One skilled in the art would have been motivated to have selected the polycarbonate of Ishizuka as the polycarbonate of choice in Tamura to produce an optical lens with substantially no optical distortion, can be produced by injection molding, are highly productive and inexpensive ([0038] Ishizuka). Therefore, it would have been obvious to one skilled in the art at the time the invention to have selected the polycarbonate of Ishizuka as the polycarbonate of choice in Tamura. 
Regarding claim 2: The spectral transmittance at a wavelength of 420 nm of less is 0% in Fig. 1-5, 7 at a thickness of 2 mm ([0049] – [0061] Tamura). 
Regarding claim 3: The spectral transmittance at a wavelength of 420 nm of less is 0and a spectral transmittance of 450 nm is 50% or more at a thickness of 2 mm in Fig. 2-3 ([0049] – [0061] Tamura).
Regarding claim 5: An oil soluble dye is preferably used as an additional ultraviolet absorbing agent ([0041] Tamura). 
Regarding claim 7: Tamura is directed to a resin composition comprising:
	An indole based compound including Bonasorb UA 3912 CAS 102311-49-9 represented by the formula: 

    PNG
    media_image1.png
    316
    251
    media_image1.png
    Greyscale

 (equivalent to general formula 1 wherein R2 represents an alkyl group and R2 represents COOR3, wherein R3 represents an alkyl group). 
a polycarbonate resin is disclosed,
wherein the content of the indole based compound is 0.01 to 2.0 parts by mass with respect to 100 parts by mass synthetic resin, including polycarbonate. 
A weight average molecular weight of the polycarbonate is not mentioned. 
Ishizuka is directed to a polycarbonate resin used for making an optical lens, comprising a UV absorber. The weight average molecular weight of the polycarbonate is preferably 25000-50000 ([0123] Ishizuka). One skilled in the art would have been motivated to have selected the polycarbonate of Ishizuka as the polycarbonate of choice in Tamura to produce an optical lens with substantially no optical distortion, can be produced by injection molding, highly productive and inexpensive ([0038] Ishizuka). Therefore, it would have been obvious to one skilled in the art at the time the invention to have selected the polycarbonate of Ishizuka as the polycarbonate of choice in Tamura. 
Regarding claim 8: Tamura is directed to a method of manufacturing a lens comprising:
molding by injection molding ([0045] Tamura) a composition comprising 0.01 to 2.0 parts by mass with respect to 100 parts by mass synthetic resin, including polycarbonate of an indole based compound including Bonasorb UA 3912 CAS 102311-49-9 represented by the formula: 

    PNG
    media_image1.png
    316
    251
    media_image1.png
    Greyscale

 (equivalent to general formula 1 wherein R2 represents an alkyl group and R2 represents COOR3, wherein R3 represents an alkyl group). 
a polycarbonate resin is disclosed,
wherein the content of the indole based compound is 
A weight average molecular weight of the polycarbonate is not mentioned. 
Ishizuka is directed to a polycarbonate resin used for making an optical lens, comprising a UV absorber. The weight average molecular weight of the polycarbonate is preferably 25000-50000 ([0123] Ishizuka). One skilled in the art would have been motivated to have selected the polycarbonate of Ishizuka as the polycarbonate of choice in Tamura to produce an optical lens with substantially no optical distortion, can be produced by injection molding, highly productive and inexpensive ([0038] Ishizuka). Therefore, it would have been obvious to one skilled in the art at the time the invention to have selected the polycarbonate of Ishizuka as the polycarbonate of choice in Tamura. 
Regarding claim 9: Ishizuka is directed to a polycarbonate resin used for making an optical lens, comprising a UV absorber. The weight average molecular weight of the polycarbonate is preferably 25000-50000 ([0123] Ishizuka).
Regarding claim 10: The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In the present case, the same indole based compound is taught in Ishizuka, and therefore meets the claim. 
Regarding claim 11: The indole based compound includes Bonasorb UA 3912 CAS 102311-49-9 (equivalent to ethyl 2-cyano-3-(1N-methyl-2-phenyl-1H-indol-3-yl)acrylate ). 
Regarding claim 12: The content of the indole based compound is 0.01 to 2.0 parts by mass with respect to 100 parts by mass synthetic resin, including polycarbonate.
Regarding claim 13: The resin is a bisphenol A monomers ([0048] and [0074] Ishizuka) (equivalent to a bisphenol A polycarbonate). While BPA is listed among a list of options, it would have been obvious to have selected a BPA polycarbonate since it taught as a suitable options. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a polycarbonate including bisphenol A.  
Regarding claim 14: Ishizuka is directed to a polycarbonate resin used for making an optical lens, comprising a UV absorber. The weight average molecular weight of the polycarbonate is preferably 25000-50000 ([0123] Ishizuka).
The indole based compound includes Bonasorb UA 3912 CAS 102311-49-9 (equivalent to ethyl 2-cyano-3-(1N-methyl-2-phenyl-1H-indol-3-yl)acrylate ) and the content of the indole based compound is 0.01 to 2.0 parts by mass with respect to 100 parts by mass synthetic resin, including polycarbonate.
Regarding claim 16: Tamura is directed to a lens comprising:
	An indole based compound including Bonasorb UA 3912 CAS 102311-49-9 represented by the formula: 

    PNG
    media_image1.png
    316
    251
    media_image1.png
    Greyscale

 (equivalent to general formula 1 wherein R1 represents a methyl group and R2 represents COOR3, wherein R3 represents a methyl group). 



Claims 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura and Ishizuka as applied to claim 1 above, and further in view of Yamashita et al. (5,952,096). 
Regarding claim 4: Tamura in view of Ishizuka does not mention a bluing agent.
Yamashita is directed to a lens resin composition comprising a polycarbonate and a ultraviolet absorber having excellent hiding power for ultraviolet light and transparency. The composition comprises a bluing agent. One skilled in the art would have been motivated to have included a bluing agent in the composition of Tamura in view of Ishizuka to erase a yellow tint of a lens due to the polycarbonate or ultraviolet absorbers when the polycarbonate is molded into a lens (col. 6 ll. 25-31 Yamashita). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a bluing agent in the composition of Tamura in view of Ishizuka. 
Regarding claim 6: Tamura in view of Ishizuka does not mention a stabilizing agent.
Yamashita is directed to a lens resin composition comprising a polycarbonate and a ultraviolet absorber having excellent hiding power for ultraviolet light and transparency. The composition comprises a stabilizing agent including tetrakis(2,4-dit-
butylphenyl)-4,4'-biphenylene diphosphonate (Example 11 Yamashita), which is defined by the present invention as a processing heat stabilizer. See “Processing heat stabilizer A” used in the working examples of the present invention. One skilled in the art would have been motivated to have included a processing heat stabilizer in the composition of Tamura in view of Ishizuka to heat stabilizer the polycarbonate when the polycarbonate is molded into a lens having excellent hiding power for ultraviolet light and transparency (abstract ff Yamashita). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a bluing agent in the composition of Tamura in view of Ishizuka. 


Allowable Subject Matter

Claim 15 is allowed. Specifically, Tamura does not reasonably suggest the specific composition comprising a content of the indole species of 0.01 to 0.1 parts by mass with respect to 100 parts by mass polycarbonate, wherein the polycarbonate is a bisphenol A polycarbonate. 


Response to Arguments

Applicant's arguments filed 8/10/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 8-9 Remarks) Tamura does not suggest the polycarbonate resin is not used in the Examples, and does not suggest the effect of the present invention. Ishizuka discloses a lens comprising a polycarbonate. While Ishizuka discloses a polycarbonate, preferably having a weight average molecular weight of 25,000 to 50,000, Ishizuka does not disclose or suggest the excellent effects of mold transferability impact resistance and productivity achieved by the presently claimed invention. Therefore, it would be difficult for one skilled in the art to apply the polycarbonate resin of Ishizuka to Tamura. 
This argument is not found persuasive since it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).


Applicant argues (p. 9-10 Remarks) the present invention solves the problem of the related art and provides a lens excellent in impact resistance, mold contamination resistance, transparency, color tone stability, and excellent in the effect of cutting UV light of specific wavelength, thereby yellowing due to UV light suppression at [0016]. This is achieved by selection of a composition comprising 0.01 to 0.8 parts by mass of the PC resin having the claimed MW. These effects are well supported in the Examples and Comparative Examples. 
With regards to claims 1-14, 16 this argument is not found persuasive since the claims are not considered commensurate in scope with the evidence used to achieve the properties. With regards to claim 15, this argument is found persuasive. 

	Applicant argues (p. 10-11 Remarks) there is no motivation to combine Yamashita and Tamura. In Tamura, lens yellowing is caused by a yellowish oil soluble dye at [0025].  Ishizuka provides a polycarbonate although not for the purpose of reducing yellowing. Doing so would render Tamura unsatisfactory for the intended purpose of providing a lens having light yellow or brown color. 
	This argument is not found persuasive since many colors are within the scope of Tamura. Specifically, Tamura is directed to a lens that can cut out UV wavelengths of 500 nm or shorter. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764